EX. 99.28(d)(21)(viii) Amendment to Amended and Restated Investment Sub-Advisory Agreement Between Jackson National Asset Management, LLC and Mellon Capital Management Corporation This Amendmentis made by and between Jackson National Asset Management, LLC, a Michigan limited liability company and registered investment adviser (“Adviser”), and Mellon Capital Management Corporation, a Delaware corporation and registered investment adviser (“Sub-Adviser”). Whereas, the Adviser and Sub-Adviser entered into an Amended and Restated Investment Sub-Advisory Agreement effective as of the 1st day of December, 2012, as amended January 1, 2013, February 20, 2013, April 29, 2013, May 30, 2013, June 3, 2013, and December 17, 2013 (“Agreement”), whereby the Adviser appointed the Sub-Adviser to provide certain sub-investment advisory services to certain investment portfolios (“Funds”) of JNL Series Trust. Whereas, the parties have agreed to amend the Agreement to add the following new fund: the JNL/S&P Mid 3 Fund, which will be co-sub-advised by Standard & Poor’s Investment Advisory Services LLC, effective April 28, 2014. Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated April 28, 2014, attached hereto. 2. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated April 28, 2014, attached hereto. This Amendment may be executed in one or more counterparts, which together shall constitute one document. In Witness Whereof, the Adviser and the Sub-Adviser have caused this Amendment to be executed as of March 7, 2014, effective as of April 28, 2014. Jackson National Asset Management, LLC Mellon Capital Management Corporation By: /s/ Mark D. Nerud By: /s/ Janet Lee Name: Mark D. Nerud Name: Janet Lee Title: President and CEO Title: Director Schedule A Dated April 28, 2014 Funds JNL/Mellon Capital Bond Index Fund JNL/Mellon Capital Dow Jones U.S. Contrarian Opportunities Index Fund JNL/Mellon Capital Emerging Markets Index Fund JNL/Mellon Capital European 30 Fund JNL/Mellon Capital Global Alpha Fund JNL/Mellon Capital International Index Fund JNL/Mellon Capital Pacific Rim 30 Fund JNL/Mellon Capital S&P 500 Index Fund JNL/Mellon Capital S&P 400 MidCap Index Fund JNL/Mellon Capital Small Cap Index Fund JNL/Mellon Capital Utilities Sector Fund JNL/S&P Competitive Advantage Fund JNL/S&P Dividend Income & Growth Fund JNL/S&P Intrinsic Value Fund JNL/S&P Mid 3 Fund JNL/S&P Total Yield Fund JNL/T. Rowe Price Mid-Cap Growth Fund A-1 Schedule B Dated April 28, 2014 (Compensation) JNL/Mellon Capital Bond Index Fund Average Daily Net Assets Annual Rate First $750 million 0.03% Over $750 million 0.015% JNL/Mellon Capital Dow Jones U.S. Contrarian Opportunities Index Fund Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Over $750 million 0.015% JNL/Mellon Capital Emerging Markets Index Fund Average Daily Net Assets Annual Rate $0 to $50 million 0.09% $50 to $100 million 0.06% $100 to $750 million 0.03% Over $750 million 0.015% JNL/Mellon Capital European 30 Fund Average Daily Net Assets Annual Rate $0 to $50 million 0.09% $50 to $100 million 0.06% $100 to $750 million 0.03% Over $750 million 0.015% B-1 JNL/Mellon Capital Global Alpha Fund Average Daily Net Assets Annual Rate $0 to $200 million 0.60% $200 to $400 million 0.55% $400 to $600 million 0.50% $600 to $800 million 0.45% $800 to $900 million 0.40% Over $900 million 0.35% JNL/Mellon Capital International Index Fund Average Daily Net Assets Annual Rate First $750 million 0.03% Over $750 million 0.015% JNL/Mellon Capital Pacific Rim 30 Fund Average Daily Net Assets Annual Rate $0 to $50 million 0.09% $50 to $100 million 0.06% $100 to $750 million 0.03% Over $750 million 0.015% JNL/Mellon Capital S&P 500 Index Fund Average Daily Net Assets Annual Rate All Assets 0.01% JNL/Mellon Capital S&P 400 MidCap Index Fund Average Daily Net Assets Annual Rate First $750 million 0.03% Over $750 million 0.015% B-2 JNL/Mellon Capital Small Cap Index Fund Average Daily Net Assets Annual Rate First $750 million 0.03% Over $750 million 0.015% JNL/Mellon Capital Utilities Sector Fund Average Daily Net Assets Annual Rate $0 to $50 million 0.09% $50 to $100 million 0.06% $100 to $750 million 0.03% Over $750 million 0.015% JNL/S&P Competitive Advantage Fund Average Daily Net Assets Annual Rate $0 to $100 million 0.06% $100 to $750 million 0.03% Over $750 million 0.015% JNL/S&P Dividend Income & Growth Fund Average Daily Net Assets Annual Rate $0 to $100 million 0.06% $100 to $750 million 0.03% Over $750 million 0.015% JNL/S&P Intrinsic Value Fund Average Daily Net Assets Annual Rate $0 to $100 million 0.06% $100 to $750 million 0.03% Over $750 million 0.015% B-3 JNL/S&P Mid 3 Fund Average Daily Net Assets Annual Rate $0 to $50 million 0.09% $50 to $100 million 0.06% $100 to $750 million 0.03% Over $750 million 0.015% JNL/S&P Total Yield Fund Average Daily Net Assets Annual Rate $0 to $100 million 0.06% $100 to $750 million 0.03% Over $750 million 0.015% JNL/T. Rowe Price Mid-Cap Growth Fund* Average Daily Net Assets Annual Rate First $50 million 0.09% Next $50 million 0.06% $100 to $750 million 0.03% Over $750 million 0.015% *Fees will be paid based on assets invested in the mid-cap growth index strategy portion of the JNL/T. Rowe Price Mid-Cap Growth Fund managed by Mellon Capital Management Corporation. B-4
